[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                           No. 08-15388                  ELEVENTH CIRCUIT
                                                             MAY 29, 2009
                       Non-Argument Calendar
                                                          THOMAS K. KAHN
                     ________________________
                                                               CLERK

                      Agency Nos. A095-246-717
                                  A095-247-446

CHAYADIPURNAMA CIPTANAGARA,
SUSAN RAHARDJA,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (May 29, 2009)



Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
       Chayadipurnama Ciptanagara and his wife, Susan Rahardja, natives and

citizens of Indonesia, seek review of the Board of Immigration Appeals’ (BIA’s)

decision affirming the Immigration Judge’s (IJ’s) denial of their applications for

withholding of removal.1 They assert the IJ and BIA erred in denying their

applications for withholding of removal because they suffered past persecution in

Indonesia on account of their Chinese ethnicity and Christian religion. Further,

they contend their testimony describing past threats, intimidation, and damage to

his business, along with country reports, demonstrated a clear probability of future

persecution in Indonesia.

       We review only the BIA’s decision when the BIA issues a separate decision,

“except to the extent that it expressly adopts the IJ’s opinion.” Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the

IJ’s reasoning, we will review the IJ’s decision as well.” Id. Because the BIA

issued its own decision but adopted the IJ’s reasoning with respect to

Ciptanagara’s and Rahardja’s withholding of removal claims, we review both

decisions.

       1
            On appeal, Ciptanagara and Rahardja concede they did not file timely asylum
applications and do not meet the requirements for the exceptions to the one-year filing deadline.
See 8 U.S.C. § 1158(a)(2)(D). Thus, they do not appeal the denial of their asylum applications.
         Further, Ciptanagara and Rahardja do not challenge the denial of relief under the United
Nations Convention Against Torture and Other Cruel, Inhumane, or Degrading Treatment or
Punishment (CAT), 8 C.F.R. § 208.16(c). Accordingly, they have abandoned the claim by
failing to raise it in their brief. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005).
                                                    2
        We review the BIA’s legal conclusions de novo, and the BIA’s and IJ’s

factual findings under the substantial evidence test. Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1286 (11th Cir. 2005); Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27

(11th Cir. 2004) (en banc); Mohammed v. Ashcroft, 261 F.3d 1244, 1247 (11th Cir.

2001). Under the substantial evidence test, we “affirm the . . . decision if it is

‘supported by reasonable, substantial, and probative evidence on the record

considered as a whole.’” Al Najjar, 257 F.3d at 1283-84 (citation omitted). The

substantial evidence test is “deferential” and does not allow “re-weigh[ing] the

evidence from scratch.” Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th

Cir. 2001). “To reverse . . . fact findings, we must find that the record not only

supports reversal, but compels it.” Mendoza, 327 F.3d 1283, 1287 (11th Cir.

2003). “[T]he mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi, 386 F.3d at

1027.

        To obtain withholding of removal, an alien must establish that his “life or

freedom would be threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A). “The alien bears the burden of demonstrating that it is

‘more likely than not’ [he] will be persecuted or tortured upon being returned to

[his] country.” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006)
                                            3
(quoting Sepulveda, 401 F.3d at 1232). “[P]ersecution is an extreme concept

requiring more than a few isolated incidents of verbal harassment or

intimidation . . . [m]ere harassment is not persecution.” Ruiz v. Gonzales, 479 F.3d
762, 766 (11th Cir. 2007) (quotations omitted). Withholding of removal protects

against persecution by government forces and non-governmental groups that the

government cannot control. Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th

Cir. 2004). However, general civil strife does not create eligibility for relief, even

if the applicant’s life is clearly threatened, unless the applicant proves the

relationship between his fear of harm and a statutorily enumerated ground.

Perlera-Escobar v. Executive Office for Immigration, 894 F.2d 1292, 1297-99

(11th Cir. 1990). The standard for withholding of removal “is more stringent than

the ‘well-founded fear of future persecution’ required for asylum.” Tan, 446 F.3d

at 1375.

      An alien may satisfy his burden of proof for withholding of removal in two

ways. First, an alien may establish past persecution based on a protected ground.

Id. Past persecution creates a rebuttable presumption that he has a well-founded

fear of future persecution and shifts the burden to the Department of Homeland

Security to show changed conditions in the country or the ability to avoid a future

threat through relocation. Id. Second, an alien may establish that it is more likely

than not that he would be persecuted upon removal due to race, religion, or
                                            4
nationality. Id. “‘An alien cannot demonstrate that [he] more-likely-than-not

would be persecuted on a protected ground if the [BIA] finds that the alien could

avoid a future threat by relocating to another part of [his] country.’” Id. (quoting

Mendoza, 327 F.3d at 1287). Evidence that an alien’s family continues to reside

unharmed in a country supports a conclusion that a threat may be avoided by

relocation. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      Substantial evidence supports the IJ’s and BIA’s decision affirming the

denial of Ciptanagara’s and Rahardja’s applications for withholding of removal.

First, although Ciptanagara and Rahardja briefly mention on appeal that they

suffered past persecution and generally argue the IJ erred in finding they were not

eligible for withholding of removal, they do not challenge the IJ’s finding the

incidents described by them did not constitute past persecution. By not offering an

argument on this issue, Ciptanagara and Rahardja have waived it on appeal. See

Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989)

(holding a passing reference to an issue in a brief is insufficient to properly raise

that issue). Even assuming Ciptanagara and Rahardja properly preserved this

issue, the incidents described by them, including damage to the furniture store in

1998, robberies, harassment, and police intimidation, do not compel a finding that

they suffered past persecution. Compare Ruiz, 479 F.3d at 766 (holding beatings,

kidnaping, and threatening phone calls constituted persecution) and
                                            5
Perlera-Escobar, 894 F.2d at 1297-99 (requiring examination of the motivation of

groups threatening an alien in the context of civil wars where general conditions of

violence exist).

      Second, substantial evidence supports the IJ’s conclusion that Ciptanagara

and Rahardja did not establish they would more likely than not suffer future

persecution on account of their ethnicity or religion. Ciptanagara testified that

after the May 1998 riots he traveled to Singapore, but did not seek protection from

the government in Singapore and even returned to Indonesia. He did not come to

the United States until April 1999, almost one year after the riots.   The evidence

also supports the IJ’s finding Ciptanagara likely came to the United States as an

economic refugee, because he started working within one month of his arrival and

did not apply for asylum until almost four years after his arrival.

      Likewise, the record does not compel reversal of the BIA’s determination

that, if a threat of persecution existed at all, Ciptanagara and Rahardja failed to

demonstrate the threat was throughout Indonesia. The 2006 Country Report and

2002 Immigration Report both acknowledged that conditions for ethnic Chinese

have continued to improve since 1998. The 2002 Immigration Report indicated

that ethnic Chinese had not been targeted in eastern Indonesia. Also, the 2006

Country Report indicated that Catholicism was an officially recognized religion in



                                           6
Indonesia. Additionally, Ciptanagara’s and Rahardja’s families continue to reside

in Indonesia, and the last reported incident occurred in 2002.

      Accordingly, we deny Ciptanagara’s and Rahardja’s petition with respect to

their withholding of removal claims.

      PETITION DENIED.




                                          7